DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 10/16/2019.
Claims 1 – 20 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/16/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CHO et al (U.S. 2018/0143780 A1).
♦As per claims 1, 7, 14,
CHO discloses a data deduplication system, method, comprising: a host system (Fig. 1, Host 100); a storage system (Fig. 1, Storage system 200); and a data deduplication subsystem that is coupled to each of the host system and the storage system (Fig. 1, Controller 210), wherein the data deduplication subsystem is configured to:
“receive data from the host system” See Fig. 9, step s11, paragraph 0085 of CHO wherein data is received.
“generate a data deduplication identifier for the data” See Fig. 1, Index table 211, Fig. 9, step s12, paragraph 0025, 0034, 0085 of CHO wherein the index table is stored in the controller, [“the index table 211 is shown as being provided in the controller 210”, “The Index may have information for identifying data”].
“determine whether the data deduplication identifier for the data is stored in a data deduplication database” See paragraph 0088 of CHO wherein “The storage system may receive data and an index corresponding thereto from a host as in Operation S21, and may search information previously stored in an index table for data deduplication as in Operation S22. According to the search result, information stored in alignment with the received index may be determined, or it may be determined whether there is the same index as the received index, and it may be determined whether the data received from the host is duplicate data, based on the determination result”.
“in response to determining that the data deduplication identifier for the data is not stored in the data deduplication database: store the data deduplication identifier for the data in count information (e.g., a reference count) to manage the number of times previously stored data is referenced. For example, the reference count may be stored and managed in the index table 211”, “If it is determined that the data received from the host is not duplicate data, the storage system may … store mapping information between the index and the physical address PBA as in Operation S24. Since there is no same index, the data provided from the host is first stored in the storage system, so that the data may be stored in a location corresponding to the physical address PBA as in Operation S25”]
“in response to determining that the data deduplication identifier for the data is stored in the data deduplication database: increment a data counter that is associated with the data deduplication identifier for the data in the data deduplication database; and discard the data” See paragraph 0090 of CHO [“if the data received from the host is determined to be duplicate data, …, the processing for a write request may be completed without storing the data in duplicate. As an example, a reference count corresponding to the same index as the index provided from the host may be updated as in Operation S26, and information about the updated reference count may be provided to the host as in Operation S27. The update of the reference count may be performed by increasing or decreasing the value of the reference count, and as an example, the reference count may be incremented by 1 each time a write request for the same index is received”].
♦As per claims 2, 8, 15,
“a networking device that is coupled to each of the host system and the storage system and that is configured to perform the operations of data deduplication system” See Fig. 19, paragraphs 0124 – 0126 of CHO wherein hosts/terminals are connected with server through a network system.
♦As per claims 3, 9, 16,
“wherein the data deduplication subsystem includes: a Software Defined Networking (SDN) controller system that is coupled to the networking device, wherein the networking device includes a first portion of the data deduplication database (Fig. 1. Index table in the host system) and the SDN controller system includes a second portion of the data deduplication database (Index table 211 in Fig. 1), and wherein the networking device is configured to perform the operations of data deduplication system by: determining whether the data deduplication identifier for the data is stored in either of the first portion of the data deduplication database and the second portion of the data deduplication database (Depending on the write of delete request that the host received); storing, in response to determining that the data deduplication identifier for the data is not stored in either of the first portion of the data deduplication database and the second portion of the data deduplication database, the data deduplication identifier for the data in the first portion of the data deduplication database in association with the data counter for the data; and incrementing, in response to determining that the data deduplication identifier for the data is stored in one of the first portion of the data deduplication database and the second portion of the data deduplication database, a data counter that is associated with the data deduplication identifier for the data in the one of the first portion of the data deduplication database and the second portion of the data 
♦As per claims 4, 10,  17,
“wherein the networking device is configured to perform the operations of data deduplication system by: transferring the data deduplication identifier for the data and the data counter for the data from the first portion of the data deduplication database to the second portion of the data deduplication database” See paragraph 0088 – 0090 of CHO.
♦As per claims 5, 11, 18,
“wherein the data deduplication subsystem includes: a networking device that is coupled to each of the host system and the storage system; and a Software Defined Networking (SDN) controller system that is coupled to the networking device that is configured to perform the operations of data deduplication system” See Fig. 19, paragraphs 0124 – 0126 of CHO wherein hosts/terminals are connected with server through a network system.
♦As per claims 6, 12 – 13, 19 – 20,
“wherein the data deduplication subsystem is configured to: receive a data delete instruction from the host system that identifies the data for deletion; decrement the data counter that is associated with the data deduplication identifier for the data in the data deduplication database; determine whether the data counter that is associated with the data deduplication identifier for the data in the data deduplication database is at zero; and cause, in response to determining that the data counter that is associated with the data deduplication identifier for the data in the data deduplication database is at zero, the data to be deleted from the storage system” See paragraph 0031, 0090 of CHO [“in response erase request from the host 100, the storage system 200 may perform an erase operation on data of an area indicated by the host 100”, “The update of the reference count may be performed by increasing or decreasing the value of the reference count, and as an example, the reference count may be incremented by 1 each time a write request for the same index is received”].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024.  The examiner can normally be reached on M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161